Case: 18-31086      Document: 00515559197         Page: 1    Date Filed: 09/10/2020




           United States Court of Appeals
                for the Fifth Circuit                                     United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         September 10, 2020
                                   No. 18-31086                             Lyle W. Cayce
                                                                                 Clerk

   Jaylon Sewell,

                                                            Plaintiff—Appellant,

                                       versus

   Monroe City School Board; Brent Vidrine,
   Superintendent; Roosevelt Rankins, Dean; W R Berkley
   Corporation; Whitney Martin, Individually and as
   Former Principal of Neville High School, incorrectly
   named as Whitney Morton,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:17-cv-01466


   Before Barksdale, Stewart, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:
          A motion to dismiss for failure to state a claim is not meant to resolve
   disputed facts or test the merits of a lawsuit. It instead must show that, even
   in the plaintiff’s best-case scenario, the complaint does not state a plausible
   case for relief. In this case, the district court dismissed a high school
   student’s claims of discrimination. Mindful of our obligation to accept his
   complaint’s factual allegations as true and assess whether those facts permit
Case: 18-31086        Document: 00515559197           Page: 2   Date Filed: 09/10/2020




                                       No. 18-31086


   a reasonable inference that the school board is liable, we affirm in part and
   reverse in part.
                                            I.
          Because this case is only at the pleading stage, the following comes
   from the plaintiff’s allegations.
           On the first day of school at Monroe’s Neville High School, Dean of
   Students Roosevelt Rankins asked teachers to send students with dyed hair
   to his office. All the students sent to Rankins’s office were African American
   males. One was Jaylon Sewell, who wore a “two toned” blonde hairstyle.
   Rankins and Principal Whitney Martin did not let Sewell attend class that day
   because of his hair.
          Monroe City School Board’s dress code prohibited “hair dyed
   outlandish colors.” Still, many students of all races, male and female, wore
   dyed hair to school. Students sported blonde, purple, and red colors as well
   as fiery-colored hair tips. Some African American female students wore
   multicolored weaves in their hair. Nevertheless, Neville High did not
   discipline anyone other than Sewell for violating the hair policy during the
   2016–17 school year.
          On the second day of school, Sewell’s mother, Bonnie Kirk, met first
   with Martin and then with superintendent Brent Vidrine. Kirk told both that
   she believed school administrators were discriminating against Sewell
   because he is an African American male.
          When Sewell returned to school, Rankins “ridiculed” him “every
   other day” by calling him a “thug” and a “fool.” At one point, Rankins
   asked Sewell if he “was gay with ‘that mess’ in his head.” Rankins also




                                            2
Case: 18-31086       Document: 00515559197             Page: 3     Date Filed: 09/10/2020




                                        No. 18-31086


   discouraged other students from talking with Sewell. 1               Sewell became
   “depressed” and “sad.”
          In November, school officials suspended Sewell. Sewell alleges that
   Rankins “encouraged” a female student to “lie” and accuse him of sexual
   assault. Rankins told Sewell that he “wouldn’t be getting in so much trouble
   if his hair were not that color.” Martin soon recommended Sewell for
   expulsion. When Kirk spoke to Martin about her recommendation, Martin
   mentioned Sewell’s hair too.             School officials provided Kirk with
   documentation about the suspension and expulsion just two days before
   Sewell’s expulsion hearing. Kirk filed a complaint with the U.S. Department
   of Education’s Office of Civil Rights.
          After the hearing, the board’s expulsion committee voted not to expel
   Sewell. The committee’s chair explained that it chose not to suspend Sewell
   because the timing of events was suspicious; school officials did not complete
   expulsion documentation until four days after the alleged assault and did not
   deliver the documentation to Kirk until ten days after that.
          In the spring, media reports, including one in the New York Daily
   News, reported on what had happened to Sewell. The media attention led to
   school officials’ “ostracizing” and “ridicul[ing]” him “even more.” Sewell
   was “distraught and traumatized.”
          Kirk filed this lawsuit in November 2017; Sewell has since turned 18
   and has been substituted as the plaintiff. The amended complaint alleges
   claims under Title VI, Title IX, section 1983, section 1981, and the Family
   Educational Rights and Privacy Act (FERPA), as well as claims under
   Louisiana law. It names as defendants the Monroe City School Board,


          1
            Sewell’s complaint makes conclusory allegations that Martin ridiculed him too.
   Because those allegations lack details, we focus on Rankins’s conduct.




                                             3
Case: 18-31086        Document: 00515559197           Page: 4      Date Filed: 09/10/2020




                                       No. 18-31086


   Superintendent Vidrine, Dean Rankins, Principal Martin, and the school
   board’s insurer. Attached and incorporated by reference is the Department
   of Education report detailing its investigation of Kirk’s complaint. See Ferrer
   v. Chevron Corp., 484 F.3d 776, 778 (5th Cir. 2007) (recognizing that a
   complaint can incorporate exhibits by reference (citing Fed. R. Civ. P.
   10(c)).
             The defendants responded with a motion to dismiss for failure to state
   a claim. The district court, adopting a recommendation of the magistrate
   judge, granted the motion on all claims.
                                            II.
             A motion to dismiss for failure to state a claim concerns the “formal
   sufficiency of the statement of the claim for relief,” not a lawsuit’s merits.
   Doe v. Hillsboro Indep. Sch. Dist., 81 F.3d 1395, 1401 (5th Cir. 1996), vacated
   on other grounds, 113 F.3d 1412 (5th Cir. 1997). So when reviewing such a
   motion, we assume that the facts the complaint alleges are true and view
   those facts in the light most favorable to the plaintiff. Id. The complaint
   survives if it “contain[s] sufficient factual matter . . . to ‘state a claim to relief
   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although this
   framework is one-sided, the issue “is not whether a plaintiff will ultimately
   prevail but whether he is entitled to offer evidence to support his claims.”
   Doe, 81 F.3d at 1401. The other side will have its say later.
                                            III.
             While there were numerous claims before the district court, this
   appeal concerns just a few. Sewell does not appeal the dismissal of his
   FERPA and Louisiana state law claims. And although his briefs mention the
   claims under sections 1981 and 1983, the barebones page of his opening brief
   devoted to those claims is not enough to prosecute an appeal. United States




                                             4
Case: 18-31086      Document: 00515559197          Page: 5   Date Filed: 09/10/2020




                                    No. 18-31086


   v. Green, 964 F.2d 365, 371 (5th Cir. 1992). In addition, Sewell appeals the
   dismissal of his Title VI and IX claims only as to the Monroe City School
   Board. That makes sense as claims under those statutes may be brought only
   against the institution receiving federal funds, not employees of those
   institutions. See Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 257
   (2009).
          Title VI and Title IX seek to stamp out discrimination in programs
   receiving federal funds and ensure that federal resources do not support
   discriminatory practices. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274,
   286 (1998). Part of the Civil Rights Act of 1964, Title VI prohibits race
   discrimination in all programs receiving federal funds. 42 U.S.C. § 2000d.
   Enacted eight years later, Title IX was modeled after Title VI and bans sex
   discrimination in educational programs receiving federal funds. 20 U.S.C.
   § 1681(a). We interpret these kindred statutes in the same fashion. See
   Cannon v. Univ. of Chi., 441 U.S. 677, 696 (1979).
          Sewell brings claims under both statutes because he thinks school
   officials mistreated him not just because he is African American or male, but
   because he is both. The district court interpreted his complaint to raise three
   theories of liability: intentional discrimination, harassment or hostile
   environment discrimination, and retaliation. Because the school board does
   not contest that characterization of Sewell’s claims, we follow the district
   court’s lead.
                                         A.
          We start with intentional discrimination. This classic claim is the
   most straightforward: the school board, as a federal funding recipient, cannot
   intentionally treat students differently on the basis of race or sex. Sewell’s
   claim is of the selective enforcement variety. See Plummer v. Univ. of Houston,




                                          5
Case: 18-31086      Document: 00515559197           Page: 6     Date Filed: 09/10/2020




                                     No. 18-31086


   860 F.3d 767, 777 (5th Cir. 2017). He says he was punished for dying his hair
   while female students and students of other races were not.
          A threshold issue stops his claim in its tracks—it was untimely. Title
   VI and Title IX are subject to state statutes of limitations for personal injury
   actions. King-White v. Humble Indep. Sch. Dist., 803 F.3d 754, 759 (5th Cir.
   2015); Griffin v. Round Rock Indep. Sch. Dist., 82 F.3d 414, 1996 WL 166999,
   at *1 (5th Cir. 1996) (unpublished per curiam). In Louisiana, the relevant
   prescription period is one year. See La. Civ. Code Ann. art. 3492; cf.
   Heath v. Bd. of Supervisors for S. Univ. & Agric. & Mech. Coll., 850 F.3d 731,
   739 (5th Cir. 2017) (applying the Louisiana law to section 1983 claim).
          Sewell’s mother filed suit on his behalf on November 8, 2017. So his
   action was timely for claims that accrued on or after November 8, 2016. A
   claim accrues when the plaintiff knows or has reason to know of the injury
   giving rise to the claim. King-White, 803 F.3d at 762. Sewell’s complaint
   alleges three injuries: missing class on the first day of school, suffering verbal
   abuse from Rankins throughout the school year, and getting suspended. The
   second injury goes to his harassment claim.           The third, he says, was
   retaliation for complaining about school officials’ discriminatory conduct.
   Only the first represents the kind of discrete adverse action characteristic of
   an intentional discrimination claim. Because that injury occurred on August
   15, 2016, it lies outside the prescription period.         Sewell’s intentional
   discrimination claim cannot make it out of the starting gate.
                                          B.
          By contrast, Sewell’s harassment claim has some legs. As the district
   court recognized, it does not trip over a statute-of-limitations problem. That
   is because of the continuing violation doctrine. Whereas an intentional
   discrimination claim focuses on a specific discriminatory act, a hostile
   environment claim arises from the “cumulative effect of individual acts,”




                                           6
Case: 18-31086         Document: 00515559197               Page: 7      Date Filed: 09/10/2020




                                           No. 18-31086


   some of which “may not be actionable on [their] own.” Nat’l R.R. Passenger
   Corp. v. Morgan, 536 U.S. 101, 115 (2002). That means that “the filing clock
   cannot begin running with the first act, because at that point the plaintiff has
   no claim; nor can a claim expire as to that first act, because the full course of
   conduct is the actionable infringement.” Heath, 850 F.3d at 737 (citation
   omitted). If “an act contributing to the claim occurs within the filing period,
   the entire time period of the hostile environment may be considered by a
   court for the purposes of determining liability.” Morgan, 536 U.S. at 117.
           The doctrine applies here. 2 Sewell’s complaint alleges a pattern of
   verbal abuse beginning the first day of school and continuing at least through
   March 2017, when news media began covering his story. Because some acts
   contributing to a hostile environment allegedly took place within the
   prescription period, Sewell’s harassment claim was timely.
           In addition to the claim being timely, Sewell’s claim must be plausible
   to get past Rule 12. Rankins harassed Sewell if his verbal abuse was based on
   Sewell’s sex and/or race and was “so severe, pervasive, and objectively
   offensive” that it deprived Sewell of an educational benefit. Davis Next
   Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 650 (1999).
   The school board is liable for that harassment if it knew about the abuse and




           2
              The continuing violations doctrine is primarily associated with Title VII
   harassment claims. See Morgan, 536 U.S. at 115–17. Titles VI and IX rely on Title VII
   hostile environment caselaw. Fennell v. Marion Indep. Sch. Dist., 804 F.3d 398, 409 (5th
   Cir. 2015) (applying Title VII caselaw to Title VI hostile environment claim); Carder v.
   Cont’l Airlines, Inc., 636 F.3d 172, 180 (5th Cir. 2011) (recognizing that Title IX borrows on
   Title VII principles). And the continuing violations doctrine is an accrual principle of
   federal law that applies based on the cumulative nature of a hostile environment claim.
   Heath, 850 F.3d at 740 (applying the doctrine to such claims brought under section 1983);
   see also Papelino v. Albany Coll. of Pharmacy of Union Univ., 633 F.3d 81, 91 (2d Cir. 2011)
   (applying the doctrine to Title IX).




                                                 7
Case: 18-31086         Document: 00515559197              Page: 8       Date Filed: 09/10/2020




                                          No. 18-31086


   was deliberately indifferent. Gebser, 524 U.S. at 290–91. Assuming what
   Sewell alleges is true, he has stated a claim.
           First, it is plausible that Rankins’s harassment of Sewell stemmed
   from a discriminatory view that African American males should not have
   two-toned blonde hair. Most obviously, Rankins treated Sewell differently
   from students who were not black males. On the first day of school, only
   African American male students were sent to Rankins’s office. And even
   though white students and black female students wore a variety of dyed
   hairstyles, Sewell was the only student punished during the school year for
   violating the hair policy. 3 Rankins’s verbal abuse also tied Sewell’s hair to
   his race and sex. Rankins asked if Sewell “was gay with ‘that mess’ in his
   head,” which could imply animus toward males who do not conform to
   stereotypical notions of masculinity. See E.E.O.C. v. Boh Bros. Constr. Co.,
   731 F.3d 444, 456–60 (5th Cir. 2013) (en banc) (explaining that epithets
   targeting homosexuals can support inference of gender-based stereotyping).
   And he called Sewell a “thug,” a term that could be race-neutral or racially
   charged, depending on context. See Ash v. Tyson Foods, Inc., 546 U.S. 454,
   456 (2006) (recognizing that the word “boy” may not always be benign
   depending on “context, inflection, tone of voice, local custom, and historical
   usage”); Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 348 (5th Cir.
   2007) (describing use of phrase “ghetto children” as “perhaps racially
   inappropriate”); Gaston v. Bd. of Educ. of City of Chi., 2019 WL 398688, at *6



           3
              In concluding that this differential treatment was not discriminatory, the
   magistrate’s report relied on the burden-shifting framework of McDonnel Douglas Corp. v.
   Green, 411 U.S. 792 (1973). But that is an evidentiary framework for viewing evidence at
   the summary judgment stage. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002);
   Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762, 766 (5th Cir. 2019). It does not apply
   at the pleading stage, which asks only whether the allegation of discrimination is plausible.
Id.




                                                8
Case: 18-31086      Document: 00515559197           Page: 9    Date Filed: 09/10/2020




                                     No. 18-31086


   (N.D. Ill. Jan. 31, 2019) (noting that a “[school principal] called another
   teacher a ‘thug,’ which of course is a racially-charged word”); Lloyd v.
   Holder, 2013 WL 6667531, at *9 (S.D.N.Y. Dec. 17, 2013) (listing “thug” as
   example of “facially non-discriminatory terms [that] can invoke racist
   concepts . . . already planted in the public consciousness”). At the pleading
   stage, Sewell is entitled to the latter characterization. In addition, the
   Department of Education interviewed school officials about the first-day-of-
   school incident and observed that “the District did not advance a legitimate,
   non-discriminatory reason for its different treatment of” Sewell.              It
   concluded that the evidence established violations of Title VI and Title IX.
   A federal agency’s finding of discrimination may not be definitive on the
   subject, but it certainly supports the plausibility of Sewell’s claims. See
   Johnson v. Halstead, 916 F.3d 410, 418–19 (5th Cir. 2019) (recognizing that
   the findings of an investigative report can support the plausibility of a hostile
   environment claim).
          Second, the harassment may well have been so severe, pervasive, and
   offensive that it denied Sewell an educational benefit. To satisfy this
   requirement, the harassment must have had a “concrete, negative effect” on
   Sewell’s education. Fennell, 804 F.3d at 410 (citations omitted). According
   to Sewell, Rankins verbally “ridiculed” him “every other day” for much of
   the school year. Rankins also discouraged other students from talking to
   Sewell. And he tried to convince a student to concoct an allegation that
   Sewell sexually assaulted her. The abuse left Sewell “depressed,” “sad,”
   “isolated,” “distraught,” and “traumatized.” On at least one occasion, he
   called his mother from school, crying. Cf. id. (explaining that plaintiff who
   “suffered from anxiety and required alternative study arrangements” was
   deprived of an educational benefit). Intense verbal abuse that comes from an
   authority figure—like a school administrator—and persists for most of the
   school year can constitute a hostile educational environment. See Hayut v.




                                          9
Case: 18-31086      Document: 00515559197          Page: 10   Date Filed: 09/10/2020




                                    No. 18-31086


   State Univ. of N.Y., 352 F.3d 733, 748–49 (2d Cir. 2003) (finding triable issue
   when student was humiliated, had difficulty concentrating, and could not
   sleep as a result of in-class sexual harassment from professor, even though
   her academic performance did not suffer); see also Sanches v. Carrollton-
   Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 166 (5th Cir. 2011) (“Peer
   harassment is less likely to support liability than is teacher-student
   harassment.”).
          Third, it is plausible that the school board knew about the harassment.
   The school board had knowledge if a district official with authority to address
   the discrimination did. Gebser, 524 U.S. at 290. Superintendent Vidrine fits
   the bill (if not others as well). After stating that Sewell “was subject to
   repetitive harassment, intimidation and bullying,” the complaint alleges that
   Kirk “complained” to several school district officials, including Vidrine. It
   also alleges that Kirk filed a grievance with the school board. Viewing these
   allegations in the light most favorable to Sewell, Vidrine knew about the
   harassment.
          Not only did Vidrine know about the harassment, but he also could
   have done something about it. For an official’s knowledge to be imputable to
   a school board, he must be vested with power to supervise the harassing
   employee and to take action that would end the harassment. Rosa H. v. San
   Elizario Indep. Sch. Dist., 106 F.3d 648, 660 (5th Cir. 1997). Louisiana law
   gives superintendents administrative authority over school personnel,
   including the power to hire, place, and dismiss staff, La. Stat. Ann.
   § 17:81(A)(2)–(4), (6); discipline teachers, id. § 17:443; and direct school
   principals, id. § 17:414.1. Vidrine could have stopped Rankins by directing
   Martin, disciplining Rankins, or dismissing Rankins. His knowledge was thus
   the school board’s knowledge.




                                         10
Case: 18-31086     Document: 00515559197            Page: 11   Date Filed: 09/10/2020




                                     No. 18-31086


          Finally, the allegation is that despite knowing of the harassment, the
   board did little to ensure Sewell was safe. A funding recipient’s response to
   known acts of discrimination is deliberately indifferent when it is “clearly
   unreasonable in light of the known circumstances.” Davis, 526 U.S. at 648.
   Deliberate indifference is a tall hurdle: if the recipient responds reasonably to
   a risk of harm, it will not be liable—even if harm ultimately comes to pass.
   Fennell, 804 F.3d at 410. According to Sewell’s complaint, however, the
   board did nothing after Vidrine promised to “talk with” Rankins and Martin
   when Kirk complained to him on the second day of school. It offered no
   response to the verbal abuse that continued and intensified throughout the
   school year, much less a reasonable one. See Vance v. Spencer Cty. Pub. Sch.
   Dist., 231 F.3d 253, 262 (6th Cir. 2000) (affirming Title IX verdict when
   defendants presented “no evidence” of remedial measures other than
   district officials “talking to” harassing student). Doing nothing is the classic
   case of indifference.
          Sewell’s harassment claims under Title VI and Title IX thus survive
   the pleading stage. Of course, the evidentiary support for these claims may
   be challenged at summary judgment, and if it can pass that hurdle, at trial.
   Cicalese, 924 F.3d at 766–67. For now we have only the complaint, and we
   assume the factual allegations in it to be true. Under that assumption, Sewell
   has “alleged sufficient facts to ‘nudge[] [his] claims across the line from
   conceivable to plausible.’” Id. at 768 (first alteration in original) (quoting
   Twombly, 550 U.S. at 547).




                                          11
Case: 18-31086        Document: 00515559197              Page: 12       Date Filed: 09/10/2020




                                          No. 18-31086


                                               C.
           Sewell’s retaliation claims do not fare so well. 4 A retaliation plaintiff
   must show that the funding recipient or its representatives took an adverse
   action against him because he complained of discrimination. Sanches, 647
F.3d at 170. That typically means the funding recipient itself signed off on
   the adverse action. E.g. Jackson v. Birmingham Bd. of Educ., 544 U.S. 167,
   171–72 (2005) (school board terminated teacher’s coaching duties after he
   complained about unequal treatment of girls’ basketball team). But Sewell’s
   claim is different. He says that Rankins—not the school board—retaliated
   against him for complaining about the verbal abuse by trumping up the sexual
   assault charge that got him suspended and recommended for expulsion.
   When a case does not involve the funding recipient’s “official policy,” Title
   VI and Title IX require deliberate indifference. Gebser, 524 U.S. at 290; see
   also Feminist Majority Found. v. Hurley, 911 F.3d 674, 695–96 (4th Cir. 2018)
   (recognizing claim of deliberate indifference to student-on-student
   retaliatory harassment).
           Sewell has not pleaded deliberate indifference to Rankins’s retaliatory
   conduct.     On the contrary, once board officials became aware of the
   questionable      circumstances        surrounding       Sewell’s     suspension       and
   recommended expulsion, they rejected it. The decision was not deliberately
   indifferent to possible retaliation; it helped put a stop to it. We affirm the
   dismissal of Sewell’s retaliation claim.




           4
              Title IX encompasses retaliation claims. Jackson v. Birmingham Bd. of Educ., 544
U.S. 167, 171 (2005). So we assume without deciding that Title VI does too. See Bhombal
   v. Irving Indep. Sch. Dist., 809 F. App’x 233, 238 (5th Cir. 2020) (unpublished per curiam).




                                               12
Case: 18-31086   Document: 00515559197           Page: 13   Date Filed: 09/10/2020




                                  No. 18-31086


                                     ***
         The dismissal of Sewell’s harassment claims under Title VI and Title
   IX against Monroe City School Board is REVERSED. The district court’s
   judgment is AFFIRMED in all other respects.




                                       13